
	

113 S2634 IS: National Disaster Tax Relief Act of 2014
U.S. Senate
2014-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2634
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2014
			Mr. Pryor (for himself, Mr. Vitter, Mr. Schumer, Mr. Menendez, Mr. Bennet, Ms. Landrieu, Mr. Udall of Colorado, Mrs. Gillibrand, Mr. Rockefeller, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide tax relief for major disaster areas declared in 2012, 2013, and 2014, and for other
			 purposes.
	
	
		
			1.
			Short title; table of
			 contents
			
				(a)
				Short
			 title
				This Act may be cited
			 as the National Disaster Tax Relief Act of 2014.
			
				(b)
				Table of
			 contents
				The table of contents for this Act is as follows:
				Sec. 1. Short title; table of contents.
					TITLE I—Tax relief relating to disasters in 2012, 2013, and 2014
					Sec. 101. Expensing of qualified disaster expenses.
					Sec. 102. Increased limitation on charitable contributions for disaster relief.
					Sec. 103. Losses attributable to disasters in 2012, 2013, and 2014.
					Sec. 104. Net operating losses attributable to disasters in 2012, 2013, and 2014.
					Sec. 105. Waiver of certain mortgage revenue bond requirements following 2012, 2013, and 2014
			 disasters.
					Sec. 106. Increased expensing and bonus depreciation for qualified disaster assistance property
			 following 2012, 2013, and 2014 disasters.
					Sec. 107. Increase in new markets tax credit for investments in community development entities
			 serving 2012, 2013, and 2014 disaster areas.
					Sec. 108. Special rules for use of retirement funds in connection with federally declared disasters
			 in 2012, 2013, or 2014.
					Sec. 109. Additional exemption for housing qualified disaster displaced individuals.
					Sec. 110. Exclusions of certain cancellations of indebtedness by reason of 2012, 2013, or 2014
			 disasters.
					Sec. 111. Special rule for determining earned income of individuals affected by federally declared
			 disasters.
					Sec. 112. Increase in rehabilitation credit for buildings in 2012, 2013, and 2014 disaster areas.
					Sec. 113. Advanced refundings of certain tax-exempt bonds.
					Sec. 114. Qualified disaster area recovery bonds.
					Sec. 115. Additional low-income housing credit allocations.
					Sec. 116. Facilitation of transfer of water leasing and water by mutual ditch or irrigation
			 companies in disaster areas.
					TITLE II—Other disaster tax relief provisions
					Sec. 201. Exclusion for disaster mitigation payments received from State and local governments.
					Sec. 202. Natural disaster funds.
				
			
			I
			Tax
			 relief relating to disasters in 2012, 2013, and 2014
			
				101.
				Expensing of
			 qualified disaster expenses
				
					(a)
					In
			 general
					Section 198A(b)(2) of the Internal Revenue Code of 1986
			 is amended—
					
						(1)
						by striking
			 before January 1, 2010 in subparagraph (A) and inserting
			 during the period beginning after December 31, 2007, and before January
			 1, 2010, or during the period beginning after December 31, 2011, and
			 before
			 January 1, 2015, and
					
						(2)
						by striking
			 before such date each place it appears in subparagraphs (B) and
			 (C) and inserting during any such period.
					
					(b)
					Effective
			 date
					The amendment made by this section shall apply to amounts
			 paid or incurred after December 31, 2011, in connection with disasters
			 declared
			 after such date.
				
				102.
				Increased
			 limitation on charitable contributions for disaster relief
				
					(a)
					Individuals
					Paragraph (1) of section 170(b) of the
			 Internal Revenue Code of 1986 is amended by redesignating subparagraphs
			 (F) and
			 (G) as subparagraphs (G) and (H), respectively, and by inserting after
			 subparagraph (E) the following new subparagraph:
					
						
							(F)
							Qualified
				disaster contributions
							
								(i)
								In
				general
								Any qualified
				disaster contribution shall be allowed to the extent that the
			 aggregate of such
				contributions does not exceed the excess of 80 percent of the
			 taxpayer's
				contribution base over the amount of all other charitable
			 contributions
				allowable under this paragraph.
							
								(ii)
								Carryover
								If
				the aggregate amount of contributions described in clause (i)
			 exceeds the
				limitation under clause (i), such excess shall be treated (in a
			 manner
				consistent with the rules of subsection (d)(1)) as a charitable
			 contribution to
				which clause (i) applies in each of the 5 succeeding years in order
			 of
				time.
							
								(iii)
								Coordination
				with other subparagraphs
								For purposes of applying this subsection
				and subsection (d)(1), contributions described in clause (i) shall
			 not be
				treated as described in subparagraph (A) and such subparagraph
			 shall be
				applied without regard to such contributions.
							
								(iv)
								Qualified
				disaster contributions
								For
				purposes of this subparagraph, the term qualified disaster
				contribution means any charitable contribution if—
								
									(I)
									such contribution
				is for relief efforts related to a federally declared disaster (as
			 defined in
				section 165(h)(3)(C)(i)),
								
									(II)
									such contribution is made during the period
				beginning on the applicable disaster date with respect to the
			 disaster
				described in subclause (I) and ending on December 31,
				2014, and
								
									(III)
									such contribution is made in cash to an
				organization described in subparagraph (A) (other than an
			 organization
				described in section 509(a)(3)).
								Such term
				shall not include a contribution if the contribution is for
			 establishment of a
				new, or maintenance in an existing, donor advised fund (as defined
			 in section
				4966(d)(2)).
								(v)
								Applicable disaster date
								For purposes of clause (iv)(II), the term
				applicable disaster date means, with respect to any federally
				declared disaster described in clause (iv)(I), the date on which
			 the disaster
				giving rise to the Presidential declaration described in section
				165(h)(3)(C)(i) occurred.
							
								(vi)
								Substantiation
				requirement
								This paragraph
				shall not apply to any qualified disaster contribution unless the
			 taxpayer
				obtains from such organization to which the contribution was made a
				contemporaneous written acknowledgment (within the meaning of
			 subsection
				(f)(8)) that such contribution was used (or is to be used) for a
			 purpose
				described in clause
				(iv)(III).
							.
				
					(b)
					Corporations
					
						(1)
						In
			 general
						Paragraph (2) of section 170(b) of the Internal Revenue
			 Code of 1986 is amended by redesignating subparagraph (C) as subparagraph
			 (D)
			 and by inserting after subparagraph (B) the following new subparagraph:
						
							
								(C)
								Qualified
				disaster contributions
								
									(i)
									In
				general
									Any qualified disaster contribution shall be allowed to
				the extent that the aggregate of such contributions does not exceed
			 the excess
				of 20 percent of the taxpayer's taxable income over the amount of
			 charitable
				contributions allowed under subparagraph (A).
								
									(ii)
									Carryover
									If
				the aggregate amount of contributions described in clause (i)
			 exceeds the
				limitation under clause (i), such excess shall be treated (in a
			 manner
				consistent with the rules of subsection (d)(1)) as a charitable
			 contribution to
				which clause (i) applies in each of the 5 succeeding years in order
			 of
				time.
								
									(iii)
									Qualified
				disaster contribution
									The term qualified disaster
				contribution has the meaning given such term under paragraph
				(2)(F)(iv).
								
									(iv)
									Substantiation
				requirement
									This paragraph
				shall not apply to any qualified disaster contribution unless the
			 taxpayer
				obtains from such organization to which the contribution was made a
				contemporaneous written acknowledgment (within the meaning of
			 subsection
				(f)(8)) that such contribution was used (or is to be used) for a
			 purpose
				described in paragraph
				(1)(F)(iv)(III).
								.
					
						(2)
						Conforming
			 amendments
						
							(A)
							Subparagraph (A)
			 of section 170(b)(2) of such Code is amended by striking subparagraph
			 (B) applies and inserting subparagraphs (B) and (C)
			 apply.
						
							(B)
							Subparagraph (B)
			 of section 170(b)(2) of such Code is amended by striking subparagraph
			 (A) and inserting subparagraphs (A) and (C).
						
					(c)
					Effective
			 date
					The amendments made by this section shall apply to disasters
			 arising in taxable years ending after December 31, 2011.
				
				103.
				Losses
			 attributable to disasters in 2012, 2013, and 2014
				
					(a)
					Waiver of
			 adjusted gross income limitation; increase in standard deduction by
			 disaster
			 casualty loss
					Subclause (I) of section 165(h)(3)(B)(i) of the
			 Internal Revenue Code of 1986 is amended by striking before January 1,
			 2010 and inserting during the period beginning after December
			 31, 2007, and before January 1, 2010, or during the period beginning after
			 December 31, 2011, and before January 1, 2015.
				
					(b)
					Loss allowed
			 whether or not individual itemized deductions
					Section 62(a) of
			 the Internal Revenue Code of 1986 is amended by inserting after paragraph
			 (21)
			 the following new paragraph:
					
						
							(22)
							Disaster
				casualty losses
							Any net disaster loss (as defined in section
				165(h)(3)(B)).
						.
				
					(c)
					Technical
			 amendment
					Clause (i) of section 165(h)(3)(C) of the Internal
			 Revenue Code of 1986 is amended by inserting major after
			 means any.
				
					(d)
					Effective
			 date
					The amendments made by this section shall apply to disasters
			 declared in taxable years beginning after December 31, 2011.
				
					(e)
					Use of amended income tax returns To take
			 into account receipt of certain casualty loss grants by disallowing
			 previously
			 taken casualty loss deductions
					
						(1)
						In general
						Notwithstanding any other provision of the
			 Internal Revenue Code of 1986, if a taxpayer—
						
							(A)
							claims a deduction for any taxable
			 year with respect to a casualty loss to a principal residence (within the
			 meaning of section 121 of such Code) resulting from any federally declared
			 disaster (as defined in section 165(h)(3)(C) of such Code) occurring
			 during the period  beginning after
			 December 31, 2011, and before January 1, 2015, and
						
							(B)
							in a
			 subsequent taxable year receives a grant under any Federal or State
			 program as
			 reimbursement for such loss,
						such taxpayer may elect to file an amended income
			 tax return for the taxable year in which such deduction was allowed (and
			 for
			 any taxable year to which such deduction is carried) and reduce (but not
			 below
			 zero) the amount of such deduction by the amount of such reimbursement.
						(2)
						Time of filing amended return
						Paragraph (1) shall apply with respect to
			 any grant only if any amended income tax returns with respect to such
			 grant are
			 filed not later than the later of—
						
							(A)
							the due date for filing the tax return for
			 the taxable year in which the taxpayer receives such grant, or
						
							(B)
							the date which is 1 year after the date of
			 the enactment of this Act.
						
						(3)
						Waiver of penalties and
			 interest
						Any underpayment of
			 tax resulting from the reduction under paragraph (1) of the amount
			 otherwise
			 allowable as a deduction shall not be subject to any penalty or interest
			 under
			 such Code if such tax is paid not later than 1 year after the filing of
			 the
			 amended return to which such reduction relates.
					
				104.
				Net operating
			 losses attributable to disasters in 2012, 2013, and 2014
				
					(a)
					In
			 general
					Subclause (I) of section 172(j)(1)(A)(i) of the Internal
			 Revenue Code of 1986 is amended by striking before January 1,
			 2010 and inserting during the period beginning after December
			 31, 2007, and before January 1, 2010, or during the period beginning after
			 December 31, 2011, and before January 1, 2015.
				
					(b)
					Effective
			 date
					The amendments made by this section shall apply to losses
			 arising in taxable years beginning after December 31, 2011, in connection
			 with
			 disasters declared after such date.
				
				105.
				Waiver of
			 certain mortgage revenue bond requirements following 2012, 2013,  and 2014
			 disasters
				
					(a)
					In
			 general
					Section 143(k) of the Internal Revenue Code of 1986 is
			 amended—
					
						(1)
						by redesignating
			 paragraph (12), as added by section 709(a) of the Tax Extenders and
			 Alternative
			 Minimum Tax Relief Act of 2008, as paragraph (13), and
					
						(2)
						by striking
			 before January 1, 2010 in subparagraphs (A)(i) and (B)(i) of
			 such paragraph and inserting during the period beginning after December
			 31, 2007, and before January 1, 2010, or during the period beginning after
			 December 31, 2011, and before January 1, 2015.
					
					(b)
					Effective
			 date
					The amendments made by this section shall apply to disasters
			 occurring after December 31, 2011.
				
				106.
				Increased
			 expensing and bonus depreciation for qualified disaster assistance
			 property
			 following 2012, 2013, and 2014 disasters
				
					(a)
					In
			 general
					Subclause (I) of section 168(n)(2)(A)(ii) of the Internal
			 Revenue Code of 1986 is amended by striking before January 1,
			 2010 and inserting during the period beginning after December
			 31, 2007, and before January 1, 2010, or during the period beginning after
			 December 31, 2011, and before January 1, 2015.
				
					(b)
					Removal of
			 exclusion
					Section 168(n)(2)(B)(i) of such Code is amended by
			 inserting and at the end of subclause (I), by striking ,
			 and at the end of subclause (II) and inserting a period, and by
			 striking subclause (III).
				
					(c)
					Effective
			 date
					The amendments made by this section shall apply to property
			 placed in service after December 31, 2011, with respect to disasters
			 declared
			 after such date.
				
				107.
				Increase in
			 new markets tax credit for investments in community development entities
			 serving 2012, 2013, and 2014 disaster areas
				
					(a)
					In
			 general
					Subsection (f) of section 45D of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
					
						
							(4)
							Increased
				special allocation for community development entities serving 2012,
			 2013,
			 and 2014
				disaster areas
							
								(A)
								In
				general
								In the case of each calendar year which begins after 2012
				and before 2017, the new markets tax credit limitation shall be
			 increased by an
				amount equal to $500,000,000, to be allocated among qualified
			 community
				development entities to make qualified low-income community
			 investments within
				any 2012, 2013,  or 2014 federally declared disaster area.
							
								(B)
								Allocation of
				increase
								The amount of the increase in limitation under
				subparagraph (A) shall be allocated by the Secretary under
			 paragraph (2) to
				qualified community development entities and shall give priority to
			 such
				entities with a record of having successfully provided capital or
			 technical
				assistance to businesses or communities within any 2012, 2013, or
			 2014
			 federally
				declared disaster area or areas for which the allocation is
			 requested.
							
								(C)
								Application of
				carryforward
								Paragraph (3) shall be applied separately with
				respect to the amount of any increase under subparagraph (A).
							
								(D)
								2012, 2013, or 2014
				federally declared disaster area
								For purposes of this paragraph,
				the term 2012, 2013, or 2014 federally declared disaster area means any
				disaster area resulting from any federally declared disaster
			 occurring after
				December 31, 2011, and before January 1, 2015. For purposes of the
			 preceding
				sentence, the terms federally declared disaster and disaster
				area have the meanings given such terms in section
				165(h)(3).
							.
				
					(b)
					Effective
			 date
					The amendments made by this section shall apply to calendar
			 years beginning after 2012.
				
				108.
				Special rules
			 for use of retirement funds in connection with federally declared
			 disasters in
			 2012, 2013,  or 2014
				
					(a)
					Tax-Favored
			 withdrawals from retirement plans
					
						(1)
						In
			 general
						Paragraph (2) of section 72(t) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
						
							
								(H)
								Distributions
				from retirement plans in connection with federally declared
			 disasters during
				2012, 2013, and 2014
								Any qualified 2012, 2013,  or 2014 disaster recovery
				distribution.
							.
					
						(2)
						Qualified
			 disaster recovery distribution
						Section 72(t) of such Code is
			 amended by adding at the end the following new paragraph:
						
							
								(11)
								Qualified 2012, 2013, 
				or 2014 disaster recovery distribution
								For purposes of paragraph
				(2)(H)—
								
									(A)
									In
				general
									Except as provided in subparagraph (B), the term
				qualified 2012, 2013, or 2014 disaster recovery distribution means, with respect to
				any federally declared disaster occurring during 2012, 2013,  or
			 2014, any
			 distribution
				from an eligible retirement plan made on or after the applicable
			 disaster date
				and before January 1, 2016, to an individual
				whose principal place of abode on the applicable disaster date, is
			 located in
				the disaster area and who has sustained an economic loss by reason
			 of such
				federally declared disaster.
								
									(B)
									Dollar
				limitation
									
										(i)
										In
				general
										For purposes of this subsection, the aggregate amount of
				distributions received by an individual with respect to any
			 federally declared disaster occurring during 2012, 2013, 
				or 2014 shall not exceed
				$100,000.
									
										(ii)
										Treatment of
				plan distributions
										If a distribution to an individual would
				(without regard to clause (i)) be a qualified 2012, 2013,  or 2014
			 disaster
			 recovery
				distribution, a plan shall not be treated as violating any
			 requirement of this
				title merely because the plan treats such distribution as a
			 qualified 2012, 2013,	or
				2014 disaster recovery distribution, unless the aggregate amount of
			 such
				distributions from all plans maintained by the employer (and any
			 member of any
				controlled group which includes the employer) to such individual
			 with respect to any federally declared disaster occurring during 2012,
			 2013, 
				or 2014 exceeds
				$100,000.
									
										(iii)
										Controlled
				group
										For purposes of clause (ii), the term controlled
				group means any group treated as a single employer under subsection (b),
				(c), (m), or (o) of section 414.
									
									(C)
									Amount
				distributed may be repaid
									
										(i)
										In
				general
										Any individual who receives a qualified 2012, 2013,  or 2014
				disaster recovery distribution may, at any time during the 3-year
			 period
				beginning on the day after the date on which such distribution was
			 received,
				make one or more contributions in an aggregate amount not to exceed
			 the amount
				of such distribution to an eligible retirement plan of which such
			 individual is
				a beneficiary and to which a rollover contribution of such
			 distribution could
				be made under section 402(c), 403(a)(4), 403(b)(8), 408(d)(3), or
			 457(e)(16),
				as the case may be.
									
										(ii)
										Treatment of
				repayments of distributions from eligible retirement plans other
			 than
				iras
										For purposes of this title, if a contribution is made
				pursuant to clause (i) with respect to a qualified 2012, 2013,	or
			 2014
			 disaster
				recovery distribution from an eligible retirement plan other than
			 an individual
				retirement plan, then the taxpayer shall, to the extent of the
			 amount of the
				contribution, be treated as having received the qualified 2012,
			 2013,	or
			 2014 disaster
				recovery distribution in an eligible rollover distribution (as
			 defined in
				section 402(c)(4)) and as having transferred the amount to the
			 eligible
				retirement plan in a direct trustee to trustee transfer within 60
			 days of the
				distribution.
									
										(iii)
										Treatment of
				repayments for distributions from iras
										For purposes of this
				title, if a contribution is made pursuant to clause (i) with
			 respect to a
				qualified 2012, 2013,  or 2014 disaster recovery distribution from
			 an
			 individual
				retirement plan (as defined by section 7701(a)(37)), then, to the
			 extent of the
				amount of the contribution, the qualified 2012, 2013,  or 2014
			 disaster
			 recovery
				distribution shall be treated as a distribution described in
			 section 408(d)(3)
				and as having been transferred to the eligible retirement plan in a
			 direct
				trustee to trustee transfer within 60 days of the distribution.
									
									(D)
									Income inclusion
				spread over 3-year period
									
										(i)
										In
				general
										In the case of any qualified 2012, 2013,  or 2014 disaster
				recovery distribution, unless the taxpayer elects not to have this
			 paragraph
				apply for any taxable year, any amount required to be included in
			 gross income
				for such taxable year shall be so included ratably over the
			 3-taxable-year
				period beginning with such taxable year.
									
										(ii)
										Special
				rule
										For purposes of clause (i), rules similar to the rules of
				subparagraph (E) of section 408A(d)(3) shall apply.
									
									(E)
									Other
				definitions
									
										(i)
										Federally
				declared disaster; disaster area
										The terms federally
				declared disaster and disaster area have the meanings given
				such terms under section 165(h)(3)(C).
									
										(ii)
										Applicable
				disaster date
										The term applicable disaster date
				means, with respect to any federally declared disaster, the date on
			 which such
				federally declared disaster occurs.
									
										(iii)
										Eligible
				retirement plan
										The term eligible retirement plan
				shall have the meaning given such term by section 402(c)(8)(B).
									
									(F)
									Special
				rules
									
										(i)
										Exemption of
				distributions from trustee to trustee transfer and withholding
				rules
										For purposes of sections 401(a)(31), 402(f), and 3405,
				qualified 2012 or 2013 disaster recovery distributions shall not be
			 treated as
				eligible rollover distributions.
									
										(ii)
										Qualified 2012, 2013, 
				or 2014 disaster recovery distributions treated as meeting plan
			 distribution
				requirements
										For purposes of this title, a qualified 2012, 2013,  or 2014
				disaster recovery distribution shall be treated as meeting the
			 requirements of
				sections 401(k)(2)(B)(i), 403(b)(7)(A)(ii), 403(b)(11), and
				457(d)(1)(A).
									.
					
						(3)
						Effective
			 date
						The amendments made by this subsection shall apply to
			 distributions with respect to disaster declared after December 31, 2011.
					
					(b)
					Loans from
			 qualified plans
					
						(1)
						In
			 general
						Subsection (p) of section 72 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new paragraph:
						
							
								(6)
								Increase in
				limit on loans not treated as distributions with respect to 2012,
			 2013, 
			 and 2014
				disasters
								
									(A)
									In
				general
									In the case of any loan from a qualified employer plan to
				a qualified individual made during the applicable period—
									
										(i)
										clause (i) of
				paragraph (2)(A) shall be applied by substituting $100,000 for
				$50,000, and
									
										(ii)
										clause (ii) of
				such paragraph shall be applied by substituting the present value of the
				nonforfeitable accrued benefit of the employee under the plan for
				one-half of the present value of the nonforfeitable accrued benefit of
				the employee under the plan.
									
									(B)
									Delay of
				repayment
									In the case of a qualified individual with an
				outstanding loan on or after the applicable disaster date from a
			 qualified
				employer plan—
									
										(i)
										if
				the due date pursuant to subparagraph (B) or (C) of paragraph (2)
			 for any
				repayment with respect to such loan occurs during the period
			 beginning on the
				applicable disaster date and ending on December 31,
				2014, such due date shall be delayed for 1 year,
									
										(ii)
										any subsequent
				repayments with respect to any such loan shall be appropriately
			 adjusted to
				reflect the delay in the due date under clause (i) and any interest
			 accruing
				during such delay, and
									
										(iii)
										in determining
				the 5-year period and the term of a loan under subparagraph (B) or
			 (C) of
				paragraph (2), the period described in clause (i) shall be
			 disregarded.
									
									(C)
									Definitions
									For
				purposes of this paragraph—
									
										(i)
										Qualified
				individual
										The term qualified individual means, with
				respect to any federally declared disaster occurring during 2012,
			 2013,	or
			 2014, an
				individual whose principal place of abode on the applicable
			 disaster date is
				located in the disaster area and who has sustained an economic loss
			 by reason
				of such federally declared disaster.
									
										(ii)
										Applicable
				period
										The applicable period is the period beginning on the
				applicable disaster date and ending on December 31,
				2014.
									
										(iii)
										Federally
				declared disaster; disaster area
										The terms federally
				declared disaster and disaster area have the meanings given
				such terms under section 165(h)(3)(C).
									
										(iv)
										Applicable
				disaster date
										The term applicable disaster date
				means, with respect to any federally declared disaster, the date on
			 which such
				federally declared disaster
				occurs.
									.
					
						(2)
						Effective
			 date
						The amendment made by this subsection shall apply to loans
			 made with respect to disaster declared after December 31, 2011.
					
					(c)
					Provisions
			 relating to plan amendments
					
						(1)
						In
			 general
						If this subsection applies to any amendment to any plan
			 or annuity contract, such plan or contract shall be treated as being
			 operated
			 in accordance with the terms of the plan during the period described in
			 paragraph (2)(B)(i).
					
						(2)
						Amendments to
			 which subsection applies
						
							(A)
							In
			 general
							This subsection shall apply to any amendment to any plan
			 or annuity contract which is made—
							
								(i)
								pursuant to any
			 provision of, or amendment made by, this section, or pursuant to any
			 regulation
			 issued by the Secretary or the Secretary of Labor under any provision of,
			 or
			 amendment made by, this section, and
							
								(ii)
								on
			 or before the last day of the first plan year beginning on or after
			 January 1,
			 2015, or such later date as the Secretary may prescribe.
							In the
			 case of a governmental plan (as defined in section 414(d)), clause (ii)
			 shall
			 be applied by substituting the date which is 2 years after the date
			 otherwise
			 applied under clause (ii).
							(B)
							Conditions
							This
			 subsection shall not apply to any amendment unless—
							
								(i)
								during the
			 period—
								
									(I)
									beginning on the
			 date that the provisions of, and amendments made by, this section or the
			 regulation described in subparagraph (A)(i) takes effect (or in the case
			 of a
			 plan or contract amendment not required by the provisions of, or
			 amendments
			 made by, this section or such regulation, the effective date specified by
			 the
			 plan), and
								
									(II)
									ending on the
			 date described in subparagraph (A)(ii) (or, if earlier, the date the plan
			 or
			 contract amendment is adopted),
								the plan
			 or contract is operated as if such plan or contract amendment were in
			 effect;
			 and
								(ii)
								such plan or
			 contract amendment applies retroactively for such period.
							
				109.
				Additional
			 exemption for housing qualified disaster displaced individuals
				
					(a)
					In
			 general
					Section 151 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						
							(g)
							Additional
				exemption for certain disaster-Displaced individuals
							
								(1)
								In
				general
								In the case of any taxable year beginning in
				2012, 2013,  or 2014, there shall be allowed an
				exemption of $500 for each qualified disaster-displaced individual
			 with respect
				to the taxpayer for the taxable year.
							
								(2)
								Limitations
								
									(A)
									Dollar
				limitation
									The exemption under paragraph (1) shall not exceed
				$2,000, reduced by the amount of the exemption under this
			 subsection for all
				prior taxable years.
								
									(B)
									Individuals
				taken into account only once
									An individual shall not be taken
				into account under paragraph (1) if such individual was taken into
			 account
				under this subsection by the taxpayer for any prior taxable year.
								
									(C)
									Identifying
				information required
									An individual shall not be taken into
				account under paragraph (1) for a taxable year unless the taxpayer
				identification number of such individual is included on the return
			 of the
				taxpayer for such taxable year.
								
								(3)
								Qualified
				disaster-displaced individual
								
									(A)
									In
				general
									For purposes of this subsection, the term qualified
				disaster-displaced individual means, with respect to any taxpayer for
				any taxable year, any qualified individual if such individual is
			 provided
				housing free of charge by the taxpayer in the principal residence
			 of the
				taxpayer for a period of 60 consecutive days which ends in such
			 taxable year.
				Such term shall not include the spouse or any dependent of the
			 taxpayer.
								
									(B)
									Qualified
				individual
									The term
				qualified individual means any individual who—
									
										(i)
										on the date of a federally declared
				disaster occurring during 2012, 2013,  or 2014 maintained such
			 individual's
			 principal
				place of abode in the disaster area declared with respect to such
			 disaster,
				and
									
										(ii)
										was displaced from such principal place of
				abode by reason of the federally declared disaster.
									For
				purposes of the preceding sentence, the terms federally declared
				disaster and disaster area have the meanings given such
				terms in section 165(h)(3).
								(4)
								Compensation
				for housing
								No deduction shall be allowed under this subsection
				if the taxpayer receives any rent or other amount (from any source)
			 in
				connection with the providing of such
				housing.
							.
				
					(b)
					Effective
			 date
					The amendment made by this section shall apply to taxable
			 years beginning after December 31,
			 2011.
				
				110.
				Exclusions of
			 certain cancellations of indebtedness by reason of 2012, 2013,  or 2014
			 disasters
				
					(a)
					In
			 general
					Section 108 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						
							(j)
							Discharge of
				indebtedness for individuals affected by 2012, 2013, and 2014
			 disasters
							
								(1)
								In
				general
								Except as provided in paragraph (2), gross income shall
				not include any amount which (but for this subsection) would be
			 includible in
				gross income by reason of any discharge (in whole or in part) of
			 indebtedness
				of a natural person described in paragraph (3) by an applicable
			 entity (as
				defined in section 6050P(c)(1)) during the applicable period.
							
								(2)
								Exceptions for business
				indebtedness
								Paragraph (1)
				shall not apply to any indebtedness incurred in connection with a
			 trade or
				business.
							
								(3)
								Persons
				described
								A natural person is described in this paragraph if the
				principal place of abode of such person on the applicable disaster
			 date was
				located in the disaster area with respect to any federally declared
			 disaster
				occurring during 2012, 2013,  or 2014.
							
								(4)
								Applicable
				period
								For purposes of this subsection, the term applicable
				period means the period beginning on the applicable disaster date and
				ending on the date which is 14 months after such
				date.
							
								(5)
								Other
				definitions
								For purposes of this subsection—
								
									(A)
									Federally
				declared disaster; disaster area
									The terms federally
				declared disaster and disaster area have the meanings given
				such terms under section 165(h)(3)(C).
								
									(B)
									Applicable
				disaster date
									The term applicable disaster date
				means, with respect to any federally declared disaster, the date on
			 which such
				federally declared disaster
				occurs.
								.
				
					(b)
					Effective
			 date
					This section shall apply to discharges made on or after
			 December 31, 2011.
				
				111.
				Special rule
			 for determining earned income of individuals affected by federally
			 declared
			 disasters
				
					(a)
					In
			 general
					Section 32 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						
							(n)
							Special rule
				for determining earned income of taxpayers affected by federally
			 declared
				disasters
							
								(1)
								In
				general
								In the case of a qualified individual with respect to any
				federally declared disaster occurring during 2012, 2013,  or 2014,
			 if the
			 earned income
				of the taxpayer for the taxable year which includes the applicable
			 disaster
				date is less than the earned income of the taxpayer for the
			 preceding taxable
				year, the credit allowed under this section and section 24(d) may,
			 at the
				election of the taxpayer, be determined by substituting—
								
									(A)
									such earned
				income for the preceding taxable year, for
								
									(B)
									such earned
				income for the taxable year which includes the applicable date.
								
								(2)
								Qualified
				individual
								For purposes of this subsection, the term
				qualified individual means, with respect to any federally declared
				disaster occurring during 2012, 2013,  or 2014, any individual
			 whose
			 principal place of
				abode on the applicable disaster date, was located—
								
									(A)
									in any portion of
				a disaster area determined by the President to warrant individual
			 or individual
				and public assistance under the Robert T. Stafford Disaster Relief
			 and
				Emergency Assistance Act by reason of the federally declared
			 disaster,
				or
								
									(B)
									in any portion of
				the disaster area not described in subparagraph (A) and such
			 individual was
				displaced from such principal place of abode by reason of the
			 federally
				declared disaster.
								
								(3)
								Other
				definitions
								For purposes of this paragraph—
								
									(A)
									Federally
				declared disaster; disaster area
									The terms federally
				declared disaster and disaster area have the meanings given
				such terms under section 165(h)(3)(C).
								
									(B)
									Applicable
				disaster date
									The term applicable disaster date
				means, with respect to any federally declared disaster, the date on
			 which such
				federally declared disaster occurs.
								
								(4)
								Special
				rules
								
									(A)
									Application to
				joint returns
									For purposes of paragraph (1), in the case of a
				joint return for a taxable year which includes the disaster date—
									
										(i)
										such paragraph
				shall apply if either spouse is a qualified individual, and
									
										(ii)
										the earned
				income of the taxpayer for the preceding taxable year shall be the
			 sum of the
				earned income of each spouse for such preceding taxable year.
									
									(B)
									Uniform
				application of election
									Any election made under paragraph (1)
				shall apply with respect to both sections 24(d) and this section.
								
									(C)
									Errors treated
				as mathematical error
									For purposes of section 6213, an incorrect
				use on a return of earned income pursuant to paragraph (1) shall be
			 treated as
				a mathematical or clerical error.
								
									(D)
									No effect on
				determination of gross income, etc
									Except as otherwise provided
				in this subsection, this title shall be applied without regard to
			 any
				substitution under paragraph
				(1).
								.
				
					(b)
					Child tax
			 credit
					Section 24(d) of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new paragraph:
					
						
							(5)
							Special rule
				for determining earned income of taxpayers affected by federally
			 declared
				disasters
							For election by qualified individuals with respect to
				certain federally declared disasters to substitute earned income
			 from the
				preceding taxable year, see section
				32(n).
						.
				
					(c)
					Effective
			 date
					The amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				
				112.
				Increase in
			 rehabilitation credit for buildings in 2012, 2013,  and 2014 disaster
			 areas
				
					(a)
					In
			 general
					Section 47 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
					
						
							(e)
							Special rule
				for expenditures made in connection with certain disasters
							
								(1)
								In
				general
								In the case of qualified rehabilitation expenditures paid
				or incurred during the applicable period with respect to any
			 qualified
				rehabilitated building or certified historic structure located in a
			 disaster
				area with respect to any federally declared disaster occurring in
			 2012, 2013,  or 2014,
				subsection (a) shall be applied—
								
									(A)
									by substituting
				13 percent for 10 percent in paragraph (1)
				thereof, and
								
									(B)
									by substituting
				26 percent for 20 percent in paragraph (2)
				thereof.
								
								(2)
								Definitions
								For
				purposes of this subsection—
								
									(A)
									Federally
				declared disaster; disaster area
									The terms federally
				declared disaster and disaster area have the meanings given
				such terms under section 165(h)(3)(C).
								
									(B)
									Applicable
				period
									The term applicable period means the period
				beginning on the applicable disaster date and ending on
				December 31, 2015.
								
									(C)
									Applicable
				disaster date
									The term applicable disaster date
				means, with respect to any federally declared disaster, the date on
			 which such
				federally declared disaster
				occurs.
								.
				
					(b)
					Effective
			 date
					The amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2011.
				
				113.
				Advanced
			 refundings of certain tax-exempt bonds
				
					(a)
					In
			 general
					Section 149(d) of the
			 Internal Revenue Code of 1986 is amended by redesignating paragraph (7) as
			 paragraph (8) and by inserting after paragraph (6) the following new
			 paragraph:
					
						
							(7)
							Special rule
				with respect to certain natural disasters
							
								(A)
								In
				general
								With respect to a bond described in subparagraph (C), one
				additional advance refunding after the date of the enactment of
			 this paragraph  and before January 1, 2018, shall be allowed under the
			 rules of this subsection
				if—
								
									(i)
									the Governor of
				the State designates the advance refunding bond for purposes of
			 this
				subsection, and
								
									(ii)
									the requirements
				of subparagraph (E) are met.
								
								(B)
								Certain private
				activity bonds
								With respect to a bond described in subparagraph
				(C) which is an exempt facility bond described in paragraph (1) or
			 (2) of
				section 142(a), one advance refunding after the date of the
			 enactment of this paragraph  and before January 1, 2018, shall be allowed
			 under the applicable rules of this
				subsection (notwithstanding paragraph (2) thereof) if the
			 requirements of
				clauses (i) and (ii) of subparagraph (A) are met.
							
								(C)
								Bonds
				described
								A bond is described in this paragraph if, with respect
				to any federally declared disaster, such bond—
								
									(i)
									was outstanding
				on the applicable disaster date, and
								
									(ii)
									is issued by an
				applicable State or a political subdivision thereof.
								
								(D)
								Aggregate
				limit
								The maximum aggregate face amount of bonds which may be
				designated under this subsection by the Governor of a State shall
			 not exceed
				$4,500,000,000.
							
								(E)
								Additional
				requirements
								The requirements of this subparagraph are met with
				respect to any advance refunding of a bond described in
			 subparagraph (C)
				if—
								
									(i)
									no advance
				refundings of such bond would be allowed under this title on or
			 after the
				applicable disaster date,
								
									(ii)
									the advance
				refunding bond is the only other outstanding bond with respect to
			 the refunded
				bond, and
								
									(iii)
									the
				requirements of section 148 are met with respect to all bonds
			 issued under this
				paragraph.
								
								(F)
								Definitions
								For
				purposes of this subsection—
								
									(i)
									Federally
				declared disaster; disaster area
									The terms federally
				declared disaster and disaster area have the meanings given
				such terms under section 165(h)(3)(C).
								
									(ii)
									Applicable
				disaster date
									The term applicable disaster date
				means, with respect to any federally declared disaster, the date on
			 which such
				federally declared disaster occurs.
								
									(iii)
									Applicable
				State
									The term applicable State means, with respect
				to any federally declared disaster, any State in which a portion of
			 the
				disaster area is located.
								.
				
				114.
				Qualified disaster area recovery bonds
				
					(a)
					In
			 general
					Subpart A of part IV
			 of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is
			 amended by inserting after section 146 the
			 following new section:
					
						
							146A.
							Qualified disaster area recovery bonds
							
								(a)
								In
				general
								For purposes of this title, any qualified disaster area recovery bond shall—
								
									(1)
									be treated as an
				exempt facility bond, and
								
									(2)
									not be subject to
				section 146.
								
								(b)
								Qualified
				disaster area recovery bond
								For purposes of this section, the term
				qualified disaster area recovery bond means any bond issued as part of an
				issue if—
								
									(1)
									95 percent or more
				of the net proceeds of such issue are to be used for qualified
			 project
				costs,
								
									(2)
									such bond is
				issued by a State or any political subdivision thereof any part of
			 which is in
				a qualified disaster area,
								
									(3)
									the Governor of
				the issuing State designates such bond for purposes of this
			 section, and
								
									(4)
									such bond is
				issued after the date of the enactment of this section and before
			 January 1,
				2017.
								
								(c)
								Limitation on
				amount of bonds
								
									(1)
									In
				general
									The maximum aggregate face amount of bonds which may be
				designated under this section by any State shall not exceed
			 $10,000,000,000.
								
									(2)
									Movable
				property
									No bonds shall be
				issued which are to be used for movable fixtures and equipment.
								
									(3)
									Treatment of
				current refunding bonds
									Paragraph (1) shall not apply to any bond
				(or series of bonds) issued to refund a qualified disaster area
			 recovery bond,
				if—
									
										(A)
										the average
				maturity date of the issue of which the refunding bond is a part is
			 not later
				than the average maturity date of the bonds to be refunded by such
				issue,
									
										(B)
										the amount of the
				refunding bond does not exceed the outstanding amount of the
			 refunded bond,
				and
									
										(C)
										the net proceeds
				of the refunding bond are used to redeem the refunded bond not
			 later than 90
				days after the date of the issuance of the refunding bond.
									For purposes of subparagraph (A),
				average maturity shall be determined in accordance with section
				147(b)(2)(A).
								(d)
								Qualified
				project costs
								For purposes of this section, the term
				qualified project costs means the cost of acquisition,
				construction, reconstruction, and renovation of—
								
									(1)
									residential rental property (as defined in
				section 142(d)),
								
									(2)
									nonresidential real property (including
				fixed improvements associated with such property),
								
									(3)
									a facility
				described in paragraph (2) or (3) of section 142(a), or
								
									(4)
									public utility property (as defined in
				section 168(i)(10)),
								which is
				located in a qualified disaster area and was damaged or destroyed
			 by
				reason of a federally declared disaster.
								(e)
								Special
				rules
								In applying this title to any qualified disaster area recovery bond, the following modifications
			 shall apply:
								
									(1)
									Section 147(d)
				(relating to acquisition of existing property not permitted) shall
			 be applied
				by substituting 50 percent for 15 percent each
				place it appears.
								
									(2)
									Section
				148(f)(4)(C) (relating to exception from rebate for certain
			 proceeds to be used
				to finance construction expenditures) shall apply to the available
			 construction
				proceeds of bonds issued under this section. For purposes of the
			 preceding
				sentence, the following spending requirements shall apply in lieu
			 of the
				requirements in clause (ii) of such section:
									
										(A)
										40 percent of such
				available construction proceeds are spent for the governmental
			 purposes of the
				issue within the 2-year period beginning on the date the bonds are
				issued,
									
										(B)
										60 percent of such proceeds are spent for
				such purposes within the 3-year period beginning on such date,
									
										(C)
										80 percent of such proceeds are spent for
				such purposes within the 4-year period beginning on such date, and
									
										(D)
										100 percent of such proceeds are spent for
				such purposes within the 5-year period beginning on such date.
									
									(3)
									Repayments of
				principal on financing provided by the issue—
									
										(A)
										may not be used to
				provide financing, and
									
										(B)
										must be used not
				later than the close of the 1st semiannual period beginning after
			 the date of
				the repayment to redeem bonds which are part of such issue.
									The
				requirement of subparagraph (B) shall be treated as met with
			 respect to amounts
				received within 5 years after the date of issuance of the issue
			 (or, in the
				case of a refunding bond, the date of issuance of the original
			 bond) if such
				amounts are used by the close of such 5 years to redeem bonds which
			 are part of
				such issue.
									(4)
									Section 57(a)(5)
				shall not apply.
								
								(f)
								Separate issue
				treatment of portions of an issue
								This section shall not apply to
				the portion of an issue which (if issued as a separate issue) would
			 be treated
				as a qualified bond or as a bond that is not a private activity
			 bond
				(determined without regard to paragraph (1)), if the issuer elects
			 to so treat
				such portion.
							
								(g)
								Qualified disaster area; federally declared disaster
								
									(1)
									Qualified disaster area
									The term qualified disaster area  means any area determined to warrant individual  or individual and public assistance from the
			 Federal Government under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act by reason of a federally declared disaster
			 occurring during the period beginning after December 31, 2011, and before
			 January 1, 2015.
								
									(2)
									Federally declared disaster
									The term federally declared disaster has the meaning given to such term under section
				165(h)(3)(C).
								.
				
					(b)
					Clerical
			 amendment
					The table of sections for subpart A of part IV of
			 subchapter B of chapter 1 of such Code is amended by inserting after the
			 item relating to
			 section 146 the following new item:
					
						
							Sec. 146A. Qualified disaster area recovery bonds.
						
						.
				
					(c)
					Effective
			 date
					The amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
				
				115.
				Additional
			 low-income housing credit allocations
				
					(a)
					In
			 general
					Paragraph (3) of section 42(h) of the Internal Revenue Code of 1986 (relating to limitation on
			 aggregate credit allowable with respect to projects located in a State) is
			 amended by adding at the end the following new subparagraph:
					
						
							(J)
							Increase in
				State housing credit for States damaged by natural disasters
							
								(i)
								In
				general
								In the case of calendar year 2015, the State housing
				credit ceiling of each State any portion of which includes any
			 portion of a qualifying disaster area shall be increased by so much of the
			 aggregate
				housing credit dollar amount as does not exceed the applicable
			 limitation
				allocated by the State housing credit agency of such State for such
			 calendar
				year to buildings located in qualifying disaster areas.
							
								(ii)
								Applicable
				limitation
								For purposes of clause (i), the applicable limitation
				is the greater of—
								
									(I)
									$8 multiplied by
				the population of the qualifying disaster areas in such State, or
								
									(II)
									50 percent of the
				State housing credit ceiling (determined without regard to this
			 subparagraph)
				for 2014.
								
								(iii)
								Applicable
				percentage
								For purposes of this section, the applicable
				percentage with respect to any building to which amounts allocated
			 under clause
				(i) shall be determined under subsection (b)(2), except that
			 subparagraph (A)
				thereof shall be applied by substituting January 1, 2015 for
				January 1, 2014.
							
								(iv)
								Allocations
				treated as made first from additional allocation amount for
			 purposes of
				determining carryover
								For purposes of determining the unused
				State housing credit ceiling under subparagraph (C) for any
			 calendar year, any
				increase in the State housing credit ceiling under clause (i) shall
			 be treated
				as an amount described in clause (ii) of such subparagraph.
							
								(v)
								Qualifying disaster area
								For purposes of this subparagraph, the term qualifying federally declared disaster area means—
								
									(I)
									each county which is determined to warrant individual  or individual and public assistance from the
			 Federal Government under a qualifying natural disaster declaration
			 described in clause (vi)(I), and
								
									(II)
									each county not described in subclause (I) which is included in the geographical area covered by a
			 qualifying natural disaster declaration described in subclause (II) or
			 (III) of clause (vi).
								
								(vi)
								Qualifying natural disaster declaration
								For purposes of clause (v), the term qualifying natural disaster declaration means—
								
									(I)
									a federally declared disaster (as defined in section 165(h)(3)(C)) occurring during the period
			 beginning after December 31, 2011, and before January 1, 2015,
								
									(II)
									a natural disaster declared by the Secretary of Agriculture in 2011 due to damaging weather and
			 other conditions relating to Hurricane Irene or Tropical Storm Lee under
			 section 321(a) of the Consolidated Farm and Rural Development Act (7
			 U.S.C. 1961(a)), or
								
									(III)
									a major disaster or emergency designated by the President in 2011 due to damaging weather and other
			 conditions relating to Hurricane Irene or Tropical Storm Lee under the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5121 et seq.).
								.
				
					(b)
					Effective
			 date
					The amendment made by this section shall take effect on the
			 date of the enactment of this Act.
				
				116.
				Facilitation of transfer of water
			 leasing and water by mutual ditch or irrigation companies in disaster
			 areas
				
					(a)
					In
			 general
					Paragraph (12) of section 501(c) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
					
						
							(I)
							Treatment of
				mutual ditch or irrigation companies in certain disaster areas
							
								(i)
								In
				general
								In the case of a qualified mutual ditch or irrigation company or
				like organization, subparagraph (A) shall be applied without taking
			 into
				account any income received or accrued during the applicable
			 period—
								
									(I)
									from the sale,
				lease, or exchange of fee or other interests in real property,
			 including
				interests in water,
								
									(II)
									from the sale or
				exchange of stock in a mutual ditch or irrigation company or like
			 organization
				or contract rights for the delivery or use of water,
								
									(III)
									from the
				investment of proceeds from sales, leases, or exchanges under
			 subclauses (I)
				and (II), or
								
									(IV)
									from the United States, or a State or local government, resulting from the federally declared
			 disaster,
								except that
				any income received under subclause (I), (II), (III), or (IV) which
			 is
			 distributed or
				expended for expenses (other than for operations, maintenance, and
			 capital
				improvements) of the qualified mutual ditch or irrigation company
			 or like
			 organization
				shall be treated as nonmember income in the year in which it is
			 distributed or
				expended.
								(ii)
								Qualified mutual ditch or irrigation company or like organization
								For purposes of this paragraph—
								
									(I)
									In general
									The term qualified mutual ditch or irrigation company or like organization means any mutual ditch or irrigation company or like organization to a mutual ditch or irrigation
			 company that diverted, delivered,
			 transported, stored, or used its water for agricultural irrigation
			 purposes on its own or through its shareholders in a qualified disaster
			 area during 2012, 2013,  or 2014.
								
									(II)
									Qualified asset
									The term qualified asset means any real property or tangible personal property used in the mutual ditch or irrigation
			 company's (or like organization's) system.
								
									(III)
									Multiple areas
									Under regulations, if the qualified assets of any mutual ditch or irrigation company or like
			 organization are located in more than 1 qualified disaster area, all such
			 areas shall be treated as 1 area and if more than 1 federally declared
			 disaster is involved,	the date on which the last of such disasters
			 occurred shall be the date used for purposes of this paragraph.
								
								(iii)
								Applicable period
								For purposes of this paragraph, the term applicable period means the taxable year in which the federally declared disaster occurred and the 5 following
			 taxable
			 years.
							
								(iv)
								Other definitions
								
									(I)
									Qualified disaster area
									The term qualified disaster area  means any area determined to warrant individual  or individual and public assistance from the
			 Federal Government under the Robert T. Stafford Disaster Relief and
			 Emergency Assistance Act by reason of a federally declared disaster
			 occurring during the period beginning on January 1, 2012, and ending on
			 December 31, 2014.
								
									(II)
									Federally declared disaster
									The term federally declared disaster has the meaning given to such term under section
				165(h)(3)(C).
								.
				
					(b)
					Effective
			 date
					The amendment made by subsection (a) shall apply to taxable
			 years ending after December 31, 2011.
				
			II
			Other disaster
			 tax relief provisions
			
				201.
				Exclusion for
			 disaster mitigation payments received from State and local governments
				
					(a)
					In
			 general
					Paragraph (2) of
			 section 139(g) of the Internal Revenue Code of 1986 is amended by
			 inserting
			 , or any other amount which is paid by a State or local government or
			 agency or instrumentality thereof, after (as in effect on such
			 date).
				
					(b)
					Effective
			 date
					The amendment made by this section shall apply to payments
			 received after the date of the enactment of this Act.
				
				202.
				Natural
			 disaster funds
				
					(a)
					Natural
			 disaster fund
					Subpart C of part II of subchapter E of chapter 1
			 of the Internal Revenue Code of 1986 is amended by inserting after section
			 468B
			 the following new section:
					
						
							468C.
							Special rules
				for natural disaster funds
							
								(a)
								In
				general
								If a qualified taxpayer elects the application of this section,
				there shall be allowed as a deduction for any taxable year the
			 amount of
				payments made by the taxpayer to a natural disaster fund during
			 such taxable
				year.
							
								(b)
								Natural
				disaster fund
								The term natural disaster fund means a
				fund meeting the following requirements:
								
									(1)
									Designation
									The
				taxpayer designates—
									
										(A)
										the fund as a
				natural disaster fund in the manner prescribed by the Secretary,
			 and
									
										(B)
										the line or lines
				of business to which the fund applies.
									
									(2)
									Segregation
									The
				assets of the fund are segregated from other assets of the
			 taxpayer.
								
									(3)
									Investments
									
										(A)
										The assets of the
				fund are maintained in one or more qualified accounts and are
			 invested only
				in—
										
											(i)
											deposits with
				banks whose deposits are insured subject to applicable limits by
			 the Federal
				Deposit Insurance Corporation, or
										
											(ii)
											in stock or
				other securities in which the fund would be permitted to invest if
			 it were a
				capital construction fund subject to the investment limitations of
			 paragraphs
				(2) and (3) of section 7518(b)(2).
										
										(B)
										All investment
				earnings (including gains and losses) from investments of the fund
			 become part
				of the fund.
									
									(4)
									Contributions
				to the fund
									The fund does not accept any deposits (or other
				amounts) other than cash payments with respect to which a deduction
			 is
				allowable under subsection (a) and earnings (including gains and
			 losses) from
				fund investments.
								
									(5)
									Purpose
									The
				fund is established and maintained for the purposes of covering
			 costs, expenses,
				and losses (including business interruption losses) resulting from
			 a Federally
				declared natural disaster to the extent such costs are not covered
			 by
				insurance.
								
									(6)
									Maximum
				balance
									The balance of the fund does not exceed the lesser
				of—
									
										(A)
										the sum
				of—
										
											(i)
											150 percent of
				the maximum deductible, and
										
											(ii)
											100 percent of
				the maximum co-insurance (to the extent not taken into account in
			 clause
				(i)),
										that,
				in the case of a Federally declared natural disaster resulting in
			 losses, the
				taxpayer could be expected to pay with respect to property and
			 business
				interruption insurance maintained by the taxpayer for the line of
			 business to
				which the fund applies and that would cover losses resulting from a
			 Federally
				declared natural disaster, and
										(B)
										the maximum loss
				under any insurance coverage that the taxpayer could reasonably
			 expect
				to occur for the line of business in the case of a severe natural
				disaster.
									
									(7)
									Financial
				statements
									The fund or the balance of the fund is recorded in the
				taxpayer’s financial statements in accordance with generally
			 accepted
				accounting principles and not as a current asset and the footnotes
			 to the
				taxpayer’s financial statements include a short description of the
			 fund and its
				purposes.
								
									(8)
									Insurance
									The
				taxpayer property insurance maintained by the qualified taxpayer
			 applies to 75 percent or more of the property used—
									
										(A)
										in the qualified taxpayer’s line of business to which the fund
				relates, and
									
										(B)
										in the United States.
									
								(c)
								Qualified taxpayer
								For purposes of this section, the term qualified taxpayer means any taxpayer that—
								
									(1)
									actively conducts a trade or business, and
								
									(2)
									maintains property insurance with respect to such trade or business that insures against losses in
			 natural disasters.
								
								(d)
								Failure To meet
				requirements
								If a fund that was a natural disaster fund ceases to
				meet any of the requirements of subsection (b) or a taxpayer who
			 has a natural disaster fund ceases to meet the requirement of subsection
			 (c), the entire balance of the fund
				shall be deemed distributed in a nonqualified distribution at the
			 time the fund
				ceases to meet such requirements.
							
								(e)
								Taxation of
				fund
								
									(1)
									In
				general
									The earnings (including gains and losses) from the
				investment and reinvestment of amounts held in the fund shall not
			 be taken into
				account in determining the gross income of the taxpayer that owns
			 the
				fund.
								
									(2)
									Not a separate
				taxpayer
									A natural disaster fund shall not be considered a
				separate taxpayer for purposes of this subtitle.
								
								(f)
								Taxation of
				distributions from the fund
								
									(1)
									Qualified
				distributions
									For purposes of this chapter, qualified
				distributions shall be treated in the same manner as proceeds from
			 property or
				business interruption insurance.
								
									(2)
									Nonqualified
				distributions
									
										(A)
										In general
										In the case of any taxable year for which there is a nonqualified distribution—
										
											(i)
											such nonqualified distributions shall be excluded from the
				gross income of the taxpayer, and
										
											(ii)
											the tax imposed by this chapter (determined without regard to this subsection) shall be increased
			 by the product of the amount of such nonqualified distribution and the
			 highest rate of tax specified in section 1 (section 11 in the case of a
			 corporation).
										
										(B)
										Tax benefit rule; coordination with deduction for net operating losses
										Rules similar to the rules of subparagraphs (B) and (C) of section 7518(g)(6) shall apply for
			 purposes of this paragraph.
									
									(3)
									Additional
				tax
									The tax imposed by this chapter for any taxable year on any
				taxpayer that a owns natural disaster fund shall be increased by
			 the greater
				of—
									
										(A)
										20 percent of the
				amount of any non-qualified distributions from the fund in the
			 taxable year,
				and
									
										(B)
										an amount equal
				to interest, at the underpayment rate established under section
			 6621, on the
				nonqualified distribution from the time the amount is added to the
			 fund to the
				time the amount is distributed.
									
									(4)
									Interest
				calculation
									For purposes of calculating interest under paragraph
				(3)(B)—
									
										(A)
										all investment
				earnings (including gains or losses) in taxable year shall be
			 treated as added
				to the fund on the last day of the taxable year, and
									
										(B)
										amounts
				distributed from the fund shall be treated as distributed on a
			 first-in, first-out basis.
									
								(g)
								Definitions
								For
				purposes of this section—
								
									(1)
									Federally
				declared natural disaster
									The term Federally declared
				natural disaster means a natural disaster that is determined by
				Presidential declaration under the Robert T. Stafford Disaster
			 Relief and
				Emergency Assistance Act to warrant individual or individual and
			 public assistance under such Act.
								
									(2)
									Nonqualified
				distribution
									The term nonqualified distribution
				means a distribution from a natural disaster fund other than a
			 qualified
				distribution.
								
									(3)
									Qualified
				account
									The term qualified account means an account
				with a bank (as defined in section 581) or a brokerage account but
			 only if the
				investments of such accounts are limited to those permitted by
			 subsection
				(b)(3) and no investments are made in a related person (as defined
			 in section
				465(b)(3)(C)) to the taxpayer.
								
									(4)
									Qualified
				distribution
									
										(A)
										In general
										The term qualified distribution means
				with respect to natural disaster fund an amount equal to the excess
			 of—
										
											(i)
											costs, expenses,
				and losses (including losses of a type reimbursable by proceeds of
			 business
				interruption insurance) incurred by the taxpayer as a result of the
			 Federally
				declared natural disaster with respect to the line or lines of
			 business for
				which the fund was designated, over
										
											(ii)
											the proceeds of
				property and business interruption insurance paid for the benefit
			 of the
				taxpayer with respect to costs, expenses, and losses described in
			 clause (i).
										
										(B)
										Limitation
										A distribution from a natural disaster fund shall not be treated as a qualified distribution if
			 such distribution is allocated to a Federally declared natural disaster
			 occurring more than 3 years before the date of such distribution.
									
								(h)
								Special
				rules
								For purposes of this section—
								
									(1)
									No double
				counting
									Any portion of any deductible or coinsurance taken into
				account under subsection (b)(6) in determining the maximum balance
			 for a
				natural disaster fund shall not be taken into account in
			 determining the
				maximum balance for another natural disaster fund.
								
									(2)
									Excess
				balance
									
										(A)
										In
				general
										If the balance of a natural disaster fund exceeds the
				maximum balance permitted by subsection (b)(6) by reason of
			 investment earnings
				or a reduction in the maximum balance, the account shall
				not cease to be a natural disaster fund as the result of exceeding
			 such limit
				if the excess is distributed within 120 days of the date that such
			 excess first
				occurred.
									
										(B)
										Treatment of distributions of excess balance
										In the case of any distribution of the excess balance of a natural disaster fund within 120 days of
			 the date that such excess first occurred—
										
											(i)
											paragraphs (2) and (3) of subsection (f) shall not apply to the distribution of
				such excess if distributed within such period, and
										
											(ii)
											the amount of such distribution shall be included in the gross income of the taxpayer in the year
			 such distribution was made.
										
										(C)
										Anti-abuse
				rule
										Subparagraph (B) shall not apply in the case of any
				reduction in the maximum balance resulting from any action of the
			 taxpayer the
				primary purpose of which was to reduce the maximum balance to
			 enable a
				distribution that would not be subject to the maximum tax rate
			 calculation or
				the additional tax.
									
									(3)
									Certain asset
				acquisitions
									The transfer of a natural disaster fund (or the
				portion of a natural disaster fund) from one person to another
			 person shall not
				constitute a nonqualified distribution if—
									
										(A)
										such transfer is
				part of a transaction—
										
											(i)
											to which section
				381 applies,
										
											(ii)
											the transferee
				acquires substantially all of the assets of the transferor used in
			 the line or
				lines of business for which the fund was designated,
										
											(iii)
											the transferee
				acquires substantially all of the assets of the transferor used in
			 one, but not
				all, of the lines of business for which the fund was designated, or
										
											(iv)
											the transferee
				acquires substantially all of the transferor’s assets located in a
			 geographical
				area and used in a line of business for which the fund was
			 designated,
				and
										
										(B)
										the transferee
				elects to treat the acquired natural disaster fund (or portion
			 thereof) as a
				natural disaster fund for the line of business for which the
			 transferor had
				previously designated the fund and as a continuation of the fund
			 (or pro rata
				portion thereof) for purposes of determining the additional tax
			 imposed by
				subsection (f)(4).
									
								(i)
								Regulations
								The
				Secretary shall prescribe such regulations as may be necessary or
			 appropriate
				to carry out the provisions of this
				section.
							.
				
					(b)
					Clerical
			 amendment
					The table of sections for subpart C of part II of
			 subchapter E of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by
			 inserting after the item relating to section 468B the following new
			 item:
					
						
							Sec. 468C. Special rules for
				natural disaster
				funds.
						
						.
				
					(c)
					Effective
			 date
					The amendment made by this section shall apply to taxable
			 years beginning after December 31, 2013.
				
